DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I, Claims 1-3, 15 & 17, filed on 8/02/21, is acknowledged.
The Restriction mailed on 6/01/21 has been carefully reviewed and is held to be proper. Accordingly, Claims 4-14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group. 
	The Restriction filed on 6/01/21 is hereby made Final.
	Applicants are required to cancel the nonelected claims (4-14 and 16) or take other appropriate action.	
An Office Action on the merits of Claims 1-3, 15 & 17 now follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 15 and 17 are rejected under 35 U.S.C. 112, second paragraph, because the claims are written in such a fashion that they are not active verbs and 
Applicants would do well if they carefully review and rewrite the claims with the view of using positive, active language form in the Apparatus and Method claimed inventions in order to properly define and claim any patentable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi Teruyuki (JP2012054463).
Regarding claim 1, as best understood, Ohashi Teruyuki teaches a mounting accuracy measurement system (Fig. 1, 10) of a component mounting line (11) configured by arranging multiple component mounting machines (20A-20D) along a board conveyance path (Arrow) configured to convey a circuit board (W), 
wherein each of the multiple component mounting machines (20A-20D) is configured to switch between a production mode or mounting process (Fig. 4, 
wherein, when the control modes by the Host Computer (Fig. 2, 28) of two or more component mounting machines, among the multiple component mounting machines (20A-20D), are the mounting accuracy measurement mode (106; Para. 0043), the mounting accuracy measurement board or starting board (W; Para. 0042) is conveyed between at least the two or more component mounting machines (20A-20D) along the board conveyance path (11) so that the two or more component mounting machines measure the respective mounting accuracy by sequentially using the mounting accuracy measurement board or starting board (W). 
Regarding claim 2, Ohashi Teruyuki teaches that the component mounting machine (20A-20D) in the mounting accuracy measurement mode (106; Para. 0043) is in a standby state without conveying out the mounting accuracy measurement board or test board (Para.0059) to a component mounting machine downstream when the control mode of the component mounting machine downstream is the production mode (Para. 0040 & 0041). 
Regarding claim 3, Ohashi Teruyuki teaches that the component mounting (20A-20D) in the mounting accuracy measurement mode (106; Para. 0043) is made to 
Regarding claim 15, Ohashi Teruyuki teaches that each of the multiple component mounting machines (20A-20D) has a function of guiding the operator to take out the mounting accuracy measurement board (Para. 0035) when the conveyed-in mounting accuracy measurement board is not conveyed out but made to stand by (Para. 0040 & 0041). 
Regarding claim 17, as best understood, Ohashi Teruyuki teaches a mounting accuracy measurement method (Fig. 1, 10) of a component mounting line (11) configured by arranging multiple component mounting machines (20A-20D) along a board conveyance path (Arrow) for conveying a circuit board (W); 
wherein each of the multiple component mounting machines (20A-20D) is configured to switch between a production mode or mounting process (Fig. 4, 104; Para. 0042), in which a component is mounted on the circuit board (W) that is conveyed in and then conveyed out (11), and a mounting accuracy measurement mode (106; Para. 0043), in which a mounting accuracy measurement component is mounted at a predetermined position on a mounting accuracy measurement board to measure a mounting accuracy thereof, such as detecting good mounted components on the test board (Para. 0017); and 
wherein, when the control mode by the Host Computer (Fig. 2, 28) of two or more 

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 21, 2021